                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                   CRIMINAL CASE NO. 1:20-cr-00116-MR


UNITED STATES OF AMERICA,       )
                                )
                   Appellee,    )
                                )
              vs.               )                 ORDER
                                )
MIGUEL R. RODRIGUEZ,            )
                                )
                   Appellant.   )
_______________________________ )


      THIS MATTER is before the Court on the Appellant’s Notice of Appeal

[Doc. 2].

      On October 30, 2020, the Honorable W. Carleton Metcalf, United

States Magistrate Judge, found the Appellant guilty of one count of operating

a motor vehicle under the influence of drugs and/or alcohol while on the Blue

Ridge Parkway, in violation of 36 C.F.R. § 4.23(a)(1)). [See Docs. 1, 2-1].

The Appellant was sentenced to 120 days of imprisonment. [Doc. 2-1]. The

Appellant filed a timely Notice of Appeal from the Magistrate Judge’s

Judgment on November 5, 2020. [Doc. 2].

      A timely notice of appeal having been filed, the Court therefore will

enter a scheduling order for the briefs on appeal. The Court further will stay



            Case 1:20-cr-00116-MR Document 5 Filed 11/10/20 Page 1 of 2
the Appellant’s sentence pending the resolution of this appeal. See Fed. R.

Crim. P. 38(b)(1); Fed. R. Crim. P. 58(g)(3).

      IT IS, THEREFORE, ORDERED that the Appellant shall file his brief

on appeal on or before thirty (30) days from the entry of this Order. The

Appellee shall file its brief on or before thirty days (30) from the filing of the

Appellant’s brief.

      IT IS FURTHER ORDERED that the Appellant’s sentence of

imprisonment is hereby stayed during the pendency of the appeal.

      IT IS SO ORDERED.
                              Signed: November 10, 2020




                                          2

         Case 1:20-cr-00116-MR Document 5 Filed 11/10/20 Page 2 of 2
